Citation Nr: 1719624	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-01 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO denied service connection for major depressive disorder.  In July 2012, the Veteran filed a notice of disagreement (NOD).  Statements of the case (SOCs) were issued in August 2012 and November 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

In July 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In January 2015, the Board remanded the claim on appeal for further development.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claim (as reflected in a July 2015 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.  

While the Veteran previously had a paper claims file, this  appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a  separate paperless, electronic Virtual VA file.  VA treatment records from June 2008 to April 2012, and the July 2014 hearing transcript are located in Virtual VA.  A review of the remaining documents in Virtual VA reveals that the documents therein are either duplicative of those contained in VBMS or irrelevant to the claim on appeal.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. Although the Veteran asserts he has current MDD as a result of service, no psychiatric  disability was shown in service or for many years thereafter; and the most persuasive medical opinion evidence to address the relationship between current MDD and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for MDD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartucci v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
 
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2012 letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The April 2012 rating decision reflects the initial adjudication of the claim.   

Post rating, an April 2015 letter provided notice specific to the Veteran's service connection claim.  This letter provided general notice as to how VA assigns ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Thereafter, the claim was readjudicated in a July 2015 SSOC, followed by a period for response.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, and the reports of April 2012 and April 2015 VA examinations.  Also of record and considered in connection with the claim is the transcript of the January 2015 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  Notably, there is no evidence or argument indicating any error or omission in the assistance provided.  

The transcript of the Board hearing reflects that the undersigned identified the issue on appeal.  Moreover, pertinent testimony was elicited regarding the nature of the  Veteran's psychiatric disorder, his symptoms, and treatment, and the basis for his belief that current disability had its onset during service.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, as the Board subsequently sought further development of the claim (based, in part, upon the Veteran's hearing testimony), and, as a result, additional evidence was ultimately added to the claims file. The hearing was thus legally sufficient  See 38 C.F.R. 3.103 (c)(2) (2016);  Bryant v Shinseki, 23 Vet. App. 488 (2010)., 

Furthermore,  the Board finds that there has been substantial compliance with the Board's prior remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) when remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Pursuant to the January 2015 remand, in April 2015, the AOJ sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim.  The Veteran did not respond to this request.  He was afforded a VA examination that same month.  In July 2015 the AOJ issued a SSOC reflecting consideration of additional evidence received, followed by another period for response. 

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, there is no prejudice to the Board proceeding to decision on the claim on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. §  3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. §  3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Here, the Veteran's depressive disorder is not a listed chronic disease under section 3.309(e), and is not  considered psychosis under 38 C.F.R. § 3.384.  Therefore, the provisions of 38 C.F.R. §§ 3.303(b), as well as 3.307 and  3.309, are not for application.

The Board must assess the competency, credibility and weight to be given to evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  A layperson is competent to report that about which he or she has personal knowledge, to include the occurrence of an injury, and his or her own symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, in assessing the credibility and probative value of competent  of lay assertions, such reports must be weighed against medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran claims that his currently diagnosed MDD is a result of his active duty service.  Specifically, he contends that he has been depressed since he separated from service because he was able to avoid serving in Vietnam.  See July 2014 Board Hearing Transcript.  

Service treatment records reflect a single visit for depression symptoms.  In December 1972 the Veteran and his wife sought treatment for feelings of depression and hostility.  During this visit, a social worker noted that the Veteran "is a self panicking person who becomes paranoid in his thoughts because he is unable to relate or communicate to others."  On April 1973 separation, a psychiatric evaluation was normal.  In the report of medical history, the Veteran denied depression or excessive worry. 

Post-service VA medical records show mental health treatment for symptoms of depression.  June 2008 VA treatment records document the Veteran's report of feeling stressors related to his relationship with his wife, planning for retirement, and concerns about his son's health.  Based on this visit, a diagnosis of MDD was provided.   November 2008 treatment records document the Veteran's report of depression attributed to financial difficulties, such as job stability.  During a May 2012 visit, the Veteran reported feelings of regret for not going to Vietnam.  He also reported a painful personal relationship breakup and stated that he was not a good husband or father.  June 2012 VA treatment records document the Veteran's report of feeling depressed since service with his last episode of depression starting in 2011.  

In April 2012, the Veteran was afforded a VA mental disorders examination.  The examiner opined that the Veteran's MDD was less likely as not related to his treatment for depression during military service.  His rationale was that the Veteran's April 1973 separation examination was negative for any psychiatric condition, and there were no other records of mental health treatment during the Veteran's military service.  The examiner stated that the Veteran had no mental health treatment until the early 2000s-approximately 30 years after separation from service.  Furthermore, the Veteran's mental health treatment notes indicate a focus on chronic pain, marital discord and family stress, work stress, and financial difficulties.

In July 2012, Dr. C.I., a VA psychologist, submitted a letter at the request of the Veteran.  Dr. C.I. stated that the Veteran was admitted to the Psychiatry Partial Hospitalization program (PPH) at the Minneapolis VA Medical Center (VAMC) in March 2012.  When the Veteran was admitted to PPH, his major complaint was that he was feeling depressed over actions he took and decisions he made while he was in the Army.  Dr. C.I. opined that it is as likely as not that the distress the Veteran was reporting and experiencing while in PPH was related to his experiences while in the military.

In the January 2015 remand, the Board directed the AOJ to schedule the Veteran for a new VA examination and opinions on the nature and etiology of the Veteran's MDD, based on full review of the claims file and supported by complete, clearly stated rationale.   To this regard, the Board requested, in part, that the examiner comment on the Veteran's documented medical history and assertions, and, to the extent possible, reconcile conflicting medical opinions.

Subsequent to the remand, in April 2015 the Veteran was afforded another VA examination.  Based on a review of the claims file, to include the April 2012 VA examiner opinion and July 2012 Dr. C.I. opinion, the examiner rendered a negative opinion on the matter of whether there exists a relationship between the Veteran's current MDD and service.  As rationale, the examiner attributed the 1972 service treatment record documenting reports of depressive feelings to a marital discord.  The examiner explained that "a single note in isolation does not suggest that the veteran was actually treated for depression or had actual clinically defined symptoms of depression, but rather the veteran subjectively expressed feeling 'depressed' in the context of marital stress."

In reference to the Veteran's assertion of depression symptoms since service, the April 2015 VA examiner stated that the Veteran "appears to engage in unhealthy and unproductive self-analysis and reflection that makes him feel genuinely dissatisfied, and then he externalizes this as being caused by his military service or his request not to go to Vietnam."  The examiner referenced a March 2012 VA Form 21-4138 in which the Veteran made statements that highlighted his poor coping skills.  The examination report noted that the Veteran had limited insight and is prone to making misattribution errors.  The examiner attributed the Veteran's current MDD to marital distress, divorce, and financial problems.

Considering the pertinent evidence in light of the above, the Board finds that service connection for MDD is not warranted.

Initially, the Board points out that the medical evidence of record clearly establishes a current MDD disability.  See June 2008 VA Treatment Record.  However, the disability is not shown by competent, credible and probative evidence to have had its onset during service, or to otherwise be etiologically related to service.

As noted above, MDD was not present in service.  Although 1972 service treatment records document symptoms of depression, this appears to be an isolated incident attributed to marital discord and he was not provided a depression diagnosis.  Moreover, post service, the evidence indicates that the Veteran was first diagnosed with depression in approximately 2008- over 30 years after service discharge.  Notably,  the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board acknowledges the Veteran's contentions of continuity of symptoms of depression during and after service.  As noted, however, such assertions are not supported objectively.  In any event, the Board points out than an award of service connection for the claimed depression disability on the basis of continuity of symptoms is not available to the Veteran, as his diagnosed MDD is not among the chronic conditions listed in 38 C.F.R. § 3.309(a).  Service connection on the basis of continuity of symptomatology, alone, may only be granted if a claimed disability is among this list of chronic conditions.  See Walker, supra.  The only psychiatric disabilities referenced in 38 C.F.R. § 3.309(a) are psychoses and the diagnosed disability of MDD is not psychoses.  See 38 C.F.R. §§ 3.309(a), 3.384.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and 38 C.F.R. § 3.307(a)(3) pertaining to chronic diseases manifesting to a degree of 10 percent or more within one year from the date of separation from service, are inapplicable.   

Furthermore, on the question of whether there exists a medical nexus between current MDD and service, the  record reflects  competing medical opinions.  

While the July 2012 letter from Dr. C.I. expressed the belief that current depression symptoms experienced by the Veteran are likely related to service, the evidentiary basis for the opinion is was not stated, and there is no indication that the Veteran reviewed the entire claims file.  .  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, this opinion is afforded little, if any, probative weight, as Dr. C.I.  failed to provide a reasoned medical explanation for the conclusion reached.

The other medical opinions to directly address whether there exists a medical relationship between MDD and the Veteran's service - provided by April 2012 and April 2015 VA examiners - all weigh against the claim.  Notably, the opinion documented in most recent April 2015 VA examination report reflects consideration of the Veteran's report of continued symptoms of depression since service and consideration of prior medical opinions.  Following a review of the claims file and in-person examination, the examiner opined that it is less likely as not that the Veteran's current MDD is related to service.

The April 2015 VA examiner acknowledged the 1972 service treatment record documenting the Veteran's report of depression symptoms, but attributed this incident to marital discord.  With respect to the Veteran's report of symptoms of depression since service, the examiner stated that the Veteran "appears to engage in unhealthy and unproductive self-analysis and reflection that makes him feel genuinely dissatisfied, and then he externalizes this as being caused by his military service or his request not to go to Vietnam."  The examiner indicated consideration of the opinions of the April 2012 VA examiner and July 2012 Dr. C.I.  The April 2015 VA examiner's opinion clearly was based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts the April 2015 VA examiner's opinion - which, as noted above, is consistent with the evidence of record and April 2012 VA examiner's opinion - as probative of the medical nexus question as to the Veteran's assertions that his MDD was directly related to and incurred in service.  See Nieves and Stefl, supra.   

Finally, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's MDD and service, the Board finds that such assertions do not provide persuasive support  for the claim.  The matter of the medical etiology of the complex mental health disability here at issue is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of MDD at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion in the medical matters upon which this claim turns.  Id.  As such, in connection with this claim, lay assertions as to the etiology of the claimed disability have no probative value. 


For all the foregoing reasons, the Board finds that the claim for service connection for MDD, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for MDD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


